            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually and
as Mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                    PLAINTIFFS

v.                         No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT and STEPHEN
COOK                                                      DEFENDANTS

                                 ORDER
     1. The Court notes the joint report from plaintiffs and non-party
Arkansas Department of Community Corrections, NQ 46, about a
discovery dispute. The Court directs the Clerk to update the docket.
NQ 46 is not a generic status report. The Court also directs the Clerk to
add Mr. Gillham as additional counsel for plaintiffs.
     2. The Court orders ADCC to provide - subject to the Stipulated
Protective Order, NQ 44-the requested resident list and contact
information. NQ 46 at 3 [items listed in category (2)]. The Court designates
all this information as confidential within the reach of the Stipulated
Protective Order and protected by that Order. Plaintiffs are not entitled
to information about ADCC employees' family members and
emergency contacts. ADCC has produced all other requested material
in its possession.
                              *     *    *
     Joint report, NQ 46, addressed.
     So Ordered.


                                               t/
                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
